DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered. 

Response to Amendment
	The claim amendments filed on 09/16/2021 have been entered.  Claims 13, 15, 21-23, 25-28, 30-36, and 38-40 remain pending in the application.
	
	Response to Arguments
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 13, 15, 21-23, 25-28, and 31-36, and 38-39 are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Morriss et al (US 2018/0014931 A1).

Regarding claim 13, Morriss discloses a method of preventing paravalvular leakage, the method comprising the steps of: 
percutaneously advancing a catheter to a target site (Figure 38A-D, item GC; paragraph 0094, lines 1-10), 
wherein the catheter (Figure 38A-D, 39A, item GC) includes a heart valve prosthesis (Figure 10B, item 100 “device”) and an annular sealing component (Figure 10A, item 140 “sealing member”) encircling an outer surface of the heart valve prosthesis (Figure 10A; paragraph 0110), 
the sealing component (Figure 10A, item 140 “sealing member”) including a cylindrical sleeve formed of a flexible material (Figure 10A, paragraph 0155) and a plurality of ribs longitudinally extending over the cylindrical sleeve (Figure 10A-D, item 114 “flexible ribs”; paragraph 0110, lines 8-16 states that the sealing member can be disposed on an inner or outer surface of ribs 114), 
 the plurality of ribs (Figures 37A-D, item 110) being attached to a shaft of the catheter (Figures 37A-D, item 20; paragraph 0184 states “The delivery sheath 20 can protect and secure the device 100 in its collapsed configuration 106 during delivery”, the ribs 110 are shown in Figure 37B in a collapsed configuration relative to outer sheath 20.  The ribs 110 are attached to the shaft of the catheter 20, wherein the definition of attached is “connected or joined to something” (Merriam-Webster Dictionary).  The ribs 110 are joined to the shaft of the catheter 20 through the radial force exerted by the device 100 (including ribs 110 and valve support 120) on the interior surface of the catheter 20),
wherein the sealing component is in a delivery configuration in which the cylindrical sleeve lays flat against the outer surface of the heart valve prosthesis (Figure 12E shows the ribs 114 and sealing component 140 in a flat configuration; Figure 37B shows the sealing component (sealing component part of retainer 110) in a delivery configuration in which the cylindrical sleeve is laying flat against outer surface of heart valve prosthesis 120)
and wherein the sealing component in the delivery configuration is disposed within the shaft of the catheter (Figure 37B, sealing component 110 is disposed within the shaft of the catheter 20);
and moving the shaft of the catheter to deploy (paragraph 0185, lines 19-30) at least a portion of the heart valve prosthesis against native valve tissue at the target site (Figure 39B), 
wherein movement of the shaft also radially expands the sealing component to a deployed configuration (paragraph 0185, lines 19-22) in which at least a portion of each rib of the plurality of ribs is sinusoidal to cause at least a portion of the cylindrical sleeve to buckle outwardly away from the outer surface of the heart valve prosthesis (Figure 13G (paragraph 0134, lines 1-2) shows a sinusoidal option for the ribs which radially expand the cylindrical sleeve 140 to buckle outwardly away from the outer surface of the heart valve prosthesis as can be seen in Figure 39B), 
wherein the sealing component prevents gaps between the valve prosthesis and the native valve tissue to prevent paravalvular leakage (paragraph 0110, lines 8-16).  
Figure 13G, when the sinusoidal ribs of 13G are attached to sealing component 140 the radial expansion of the sealing component when involve cinching the ribs of 13G when they are deployed from the catheter).  
Regarding claim 21, Morriss discloses a method of preventing paravalvular leakage, the method comprising the steps of: 
percutaneously advancing a catheter to a target site (Figure 38A-D, item GC; paragraph 0094, lines 1-10),
wherein the catheter (Figure 38A-D, 39A, item GC) includes a heart valve prosthesis (Figure 10B, item 100 “device”) and an annular sealing component (Figure 10A, item 140 “sealing member”) encircling an outer surface of the heart valve prosthesis (Figure 10A; paragraph 0110), 
the sealing component (Figure 10A, item 140 “sealing member”) including a cylindrical sleeve formed of a flexible material (Figure 10A, paragraph 0155) and a plurality of ribs longitudinally extending over the cylindrical sleeve (Figure 10A-D, item 114 “flexible ribs”; paragraph 0110, lines 8-16 states that the sealing member can be disposed on an inner or outer surface of ribs 114), 
the plurality of ribs (Figures 37A-D, item 110) being attached to a shaft of the catheter (Figures 37A-D, item 20; paragraph 0184 states “The delivery sheath 20 can protect and secure the device 100 in its collapsed configuration 106 during delivery”, the ribs 110 are shown in Figure 37B in a collapsed configuration relative to outer sheath 20.  The ribs 110 are attached to the shaft of the catheter 20, wherein the definition of attached is “connected or joined to something” (Merriam-Webster Dictionary).  The ribs 110 are joined to the shaft of the catheter 20 through the radial force exerted by the device 100 (including ribs 110 and valve support 120) on the interior surface of the catheter 20) each rib of the plurality of ribs longitudinally extending at least from a first Figure 10C, tips 117 of ribs 114 extend to end of cylindrical sleeve 140), 
wherein the heart valve prosthesis is in a compressed configuration for delivery (Figure 37B) and wherein the sealing component is in a delivery configuration in which the cylindrical sleeve lays flat against the outer surface of the heart valve prosthesis (Figure 12E shows the ribs 114 and sealing component 140 in a flat configuration; Figure 37B shows the sealing component (sealing component part of retainer 110) in a delivery configuration in which the cylindrical sleeve is laying flat against outer surface of heart valve prosthesis 120)
and wherein the sealing component in the delivery configuration is disposed within the shaft of the catheter (Figure 37B, sealing component 110 is disposed within the shaft of the catheter 20); 
and moving the shaft of the catheter to radially expand (paragraph 0185, lines 19-30) at least a portion of the heart valve prosthesis against native valve tissue at the target site (Figure 39B); 
wherein movement of the shaft also radially expands the sealing component to a deployed configuration (paragraph 0185, lines 19-22) in which at least a portion of each rib of the plurality of ribs is sinusoidal to cause at least a portion of the cylindrical sleeve to buckle outwardly away from the outer surface of the heart valve prosthesis (Figure 13G (paragraph 0134, lines 1-2) shows a sinusoidal option for the ribs which radially expand the cylindrical sleeve 140 to buckle outwardly away from the outer surface of the heart valve prosthesis as can be seen in Figure 39B).
Regarding claim 22, Morriss discloses wherein the sealing component in the deployed configuration prevents gaps between the heart valve prosthesis and the native valve tissue to prevent paravalvular leakage (paragraph 0110, lines 8-16).    
Regarding claim 23, Morriss discloses wherein each rib of the plurality of ribs is straightened in the delivery configuration (Figure 12E shows the ribs 114 and sealing component 140 in a flat configuration; Figure 37B shows retainer 110 straightened out in a delivery configuration, ribs 114 are part of the retainer 110, therefore the ribs are also straightened out).
Regarding claim 25, Morriss discloses wherein each rib is coupled to a surface of the cylindrical sleeve (paragraph 0128).  
Regarding claim 26, Morriss discloses wherein radially expanding the sealing component includes cinching the ribs to transform the sealing component from the delivery configuration to the deployed configuration (Figure 13G, when the sinusoidal ribs of 13G are attached to sealing component 140 the radial expansion of the sealing component when involve cinching the ribs of 13G when they are deployed from the catheter).    
Regarding claim 27, Morriss discloses wherein each rib of the plurality of ribs is stitched through a sidewall of the cylindrical sleeve (Figure 12E; paragraph 0128, lines 4-13).  
Regarding claim 28, Morriss discloses wherein each rib of the plurality of ribs is coupled to the cylindrical sleeve at the first end thereof (Figure 10A (annotated below)).  

    PNG
    media_image1.png
    276
    428
    media_image1.png
    Greyscale

Regarding claim 31, Morriss discloses wherein a portion of the sealing component is coupled to the outer surface of the heart valve prosthesis (Figure 10A, item 146; paragraph 0110, lines 8-16).  
Regarding claim 32, Morriss discloses wherein only the first end of the cylindrical sleeve is coupled to the outer surface of the heart valve prosthesis (Figure 10A, item 146; paragraph 0110, lines 8-16).  .  

percutaneously advancing a catheter to a target site (Figure 38A-D, item GC; paragraph 0094, lines 1-10),
wherein the catheter (Figure 38A-D, 39A, item GC) includes a heart valve prosthesis (Figure 10B, item 100 “device”) and an annular sealing component (Figure 10A, item 140 “sealing member”) encircling an outer surface of the heart valve prosthesis (Figure 10A; paragraph 0110), 
the sealing component (Figure 10A, item 140 “sealing member”) including a cylindrical sleeve formed of a flexible material (Figure 10A, paragraph 0155) and a plurality of ribs longitudinally extending over the cylindrical sleeve (Figure 10A-D, item 114 “flexible ribs”; paragraph 0110, lines 8-16 states that the sealing member can be disposed on an inner or outer surface of ribs 114), 
each rib of the plurality of ribs longitudinally extending at least from a first end of the cylindrical sleeve to a second opposing end of the cylindrical sleeve (Figure 10C, tips 117 of ribs 114 extend to end of cylindrical sleeve 140)
and each rib being coupled to the cylindrical sleeve at the first end thereof and each rib proximally extending beyond the second opposing end of the cylindrical sleeve (Figure 33D, 33F, item 117 “tip”; paragraph 0176, the rib tip extends beyond the cylindrical sleeve to pierce the tissue, when the device 100 is in the delivery configuration shown in Figure 37B, (the ribs 110 folded proximally up over the valve support 120) the rib tip 117 will extend proximally beyond the second opposing end of the cylindrical sleeve) and proximally extending through the catheter (the delivery configurations shown in Figure 37B shows the ribs 110 extending proximally up through the catheter 20)
such that a proximal end of each rib is accessible to and configured to be controlled by a user (the proximal end of each rib is accessible and configured to be controlled by a user through the coupling of the device 100 (ribs 110 and valve support 120) with outer shaft 20 and inner shaft 28 as is disclosed in paragraph 0185, wherein the definition of accessible is “capable of being used or seen” (Merriam-Webster Dictionary).  The user can control the proximal end of each rib to be deployed from the outer shaft of the catheter through the mechanism on the handle that operates the outer shaft 20 and subsequentially released from the inner shaft 28 through the mechanism on the handle that operates release wires 30),  
wherein the heart valve prosthesis is in a compressed configuration for delivery (Figure 37B) and wherein the sealing component is in a delivery configuration in which the cylindrical sleeve lays flat against the outer surface of the heart valve prosthesis (Figure 12E shows the ribs 114 and sealing component 140 in a flat configuration; Figure 37B shows the sealing component (sealing component part of retainer 110) in a delivery configuration in which the cylindrical sleeve is laying flat against outer surface of heart valve prosthesis 120); 
radially expanding at least a portion of the heart valve prosthesis against native valve tissue at the target site (Figure 39B); 
and pulling the proximal ends of the plurality of ribs in a proximal direction to cinch the plurality of ribs (annotated figures below illustrates in the left Figure 37B the proximal end of the plurality of ribs in the delivery configuration, and in the right Figure 13G the proximal end after it is deployed.  The proximal end after deployment is pulled proximally to cinch the plurality of ribs due to the characteristics of the shape memory material, such as nitinol (paragraph 0116, lines 14-16)) and thereby transform the sealing component from the delivery configuration to a deployed configuration (Figures 37B and 13G below show the transformation from delivery configuration to deployed configuration) in which at least a portion of each rib of the plurality of ribs is sinusoidal and the cylindrical sleeve buckles such that alternating portions of the cylindrical sleeve bulge outwardly away from the outer surface of the heart valve prosthesis in a radial direction (Figure 13G (paragraph 0134, lines 1-2) shows a sinusoidal option for the ribs which when deployed from the straightened delivery configuration will be cinched causing the cylindrical sleeve 140 to bulge outward away from the outer surface of the heart valve prosthesis).

    PNG
    media_image2.png
    501
    778
    media_image2.png
    Greyscale

Regarding claim 34, Morriss discloses wherein only the first end of the cylindrical sleeve is coupled to the outer surface of the heart valve prosthesis and a remaining length and the second opposing end of the cylindrical sleeve is not coupled to the heart valve prosthesis to permit the sealing component to buckle into the deployed configuration (Figure 10C shows the first end 116 coupled to the outer surface of the heart valve prosthesis and the second end, near tip 117, is not coupled to the heart valve prosthesis.  This is also evident in Figure 13G above, section 88 is coupled to heart valve prosthesis).  
Regarding claim 35, Morriss discloses wherein each rib of the plurality of ribs is straightened in the delivery configuration (Figure 12E shows the ribs 114 and sealing component 140 in a flat configuration; Figure 37B shows ribs 110 straightened out in a delivery configuration).  
Regarding claim 36, Morriss discloses wherein each rib of the plurality of ribs passes through a sidewall of the cylindrical sleeve in a running stitch (Figure 12E; paragraph 0128, lines 4-13).    
Regarding claim 38, Morriss discloses further comprising the step of detaching the ribs from the shaft after the sealing component is radially expanded to the deployed configuration (paragraph 0185, lines 19-30, the ribs are detached after expansion along with the rest of the device 100).  
	Regarding claim 39, Morriss discloses further comprising the step of detaching the ribs from the shaft after the sealing component is radially expanded to the deployed configuration (paragraph 0185, lines 19-30, the ribs are detached after expansion along with the rest of the device 100).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss et al (US 2018/0014931 A1) in view of Gross (US PGPub 2013/0172992 A1).

Regarding claim 30, Morriss discloses the invention substantially as claimed.
However, Morriss does not disclose wherein the sealing component in its deployed configuration is secured around the heart valve prosthesis by a contoured outer surface of the heart valve prosthesis.
Gross teaches wherein the sealing component in its deployed configuration is secured around the heart valve prosthesis by a contoured outer surface of the heart valve prosthesis (see Gross, Figure 6A-B, the contoured outer surface 110 secures the sealing component 40 in place).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Morriss by providing wherein the sealing component in its deployed configuration is secured around the heart valve prosthesis by a contoured outer surface of the heart valve prosthesis as taught by Gross because this will deter the sealing component from migrating into the heart chamber.

Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Morriss et al (US 2018/0014931 A1) as stated above.  Morriss fails to teach the step of cutting the ribs after the sealing component is transformed to the deployed configuration.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774